UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2012 Commission File Number 000-23938 INTERNATIONAL TEXTILE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 33-0596831 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 804 Green Valley Road, Suite 300, Greensboro, North Carolina 27408 (Address and zip code of principal executive offices) (336) 379-6299 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler¨ Non-accelerated filer¨ Smallerreportingcompany x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x The number of shares outstanding of the registrant’s common stock, $0.01 par value per share, as of August 3, 2012, was 17,468,327. -1- PAGE PARTI FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Consolidated Balance Sheets as of June30, 2012 (Unaudited) and December31, 2011 4 Unaudited Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 5 Unaudited Consolidated Statements of Comprehensive Operations for the three and six months ended June 30, 2012 and 2011 6 Unaudited Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 7 Notes to Consolidated Financial Statements (Unaudited) 8 - 30 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 31 - 42 ITEM4. CONTROLS AND PROCEDURES 42 PARTII OTHER INFORMATION ITEM5. ITEM6. OTHER INFORMATION EXHIBITS 43 43 SIGNATURE 44 -2- Safe Harbor—Forward-Looking Statements The discussion in this report includes forward-looking statements within the meaning of the federal securities laws. Forward-looking statements are statements that are not historical in nature, and may relate to predictions, current expectations and future events. Forward-looking statements may include statements preceded by, followed by or that include the words “may,” “could,” “would,” “should,” “believe,” “expect,” “anticipate,” “plan,” “estimate,” “continue,” “likely,” “target,” “project,” “intend,” or similar expressions. Readers are cautioned not to place undue reliance on such forward-looking statements, as they involve significant risks and uncertainties. Forward-looking statements are inherently predictive and speculative and are not a guarantee of performance. No assurance can be given that any of such statements, or the results predicted thereby, will prove to be correct. All forward-looking statements are based on management’s current beliefs and assumptions, such as assumptions with respect to general economic and industry conditions, cost and availability of raw materials, expected timing of production at various international greenfield initiative locations, the ability to maintain compliance with the requirements under various credit facilities, expected national and international legislation and regulation, and potential financing sources and opportunities, among others, all of which in turn are based on currently available information and estimates. Any of these assumptions could prove inaccurate, which could cause actual results to differ materially from those contained in any forward-looking statement. In addition to changes to the underlying beliefs and assumptions, developments with respect to important factors including, without limitation, the following, could cause our actual results to differ materially from those made or implied by any forward-looking statements: · national, regional and international economic conditions and the continued uncertain economic outlook; · our financial condition, which has placed us under financial stress and may put us at a competitive disadvantage compared to our competitors that have less debt; · our inability to repay or refinance our debt currently due or as it becomes due at our international greenfield initiative locations or otherwise; · further actions by our lenders to accelerate any of our indebtedness or proceed against the collateral securing such indebtedness; · significant increases in the underlying interest rates on which our floating rate debt is based; · our ability to comply with the covenants in our financing agreements, or to obtain waivers of these covenants when and if necessary; · lower than anticipated demand for our products; · our international greenfield initiatives not producing the expected benefits, or our incurring asset impairments related thereto; · our ability to generate sufficient cash flows, maintain our liquidity and obtain funds for working capital related to our operations, specifically including our international greenfield initiatives; · our dependence on the success of, and our relationships with, our largest customers; · competitive pricing pressures on our sales, and our ability to achieve the level of cost reductions required to sustain global cost competitiveness; · significant increases in the prices of energy and raw materials, and our ability to plan for and respond to the impact of those changes; · adverse changes or increases in U.S. Government policies that are unfavorable to domestic manufacturers, including among other things, significant budget restraints that could affect certain of our businesses; · risks associated with foreign operations and foreign supply sources, such as disruptions of markets, changes in import and export laws, changes in future quantitative limits, duties or tariffs, currency restrictions and currency exchange rate fluctuations; · the failure by the Company’s insurance providers to provide any required coverage; · successfully maintaining and/or upgrading our information technology systems; · our inability to protect our proprietary information and prevent third parties from making unauthorized use of our products and technology; · the funding requirements of our defined benefit pension plan or lower than expected investment performance by our pension plan assets, which may require us to increase the funding of our pension liability and/or incur higher pension expense; · changes in existing environmental laws or their interpretation, more vigorous enforcement by regulatory agencies or the discovery of currently unknown conditions; and · risks associated with cyber attacks and breaches, including, among other things, the gaining of unauthorized access to our systems, the corruption of data, and the disruption of the operations of the Company. Forward-looking statements include, but are not limited to, those described or made herein or in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 and in other filings made from time to time with the Securities and Exchange Commission (“SEC”) by the Company. You are encouraged to carefully review those filings for a discussion of various factors that could result in any of such forward-looking statements proving to be inaccurate. Forward-looking statements also make assumptions about risks and uncertainties. Many of these factors are beyond the Company’s ability to control or predict and their ultimate impact could be material. Further, forward-looking statements speak only as of the date they are made, and the Company undertakes no obligation to update publicly any of them in light of new information or future events. -3- PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INTERNATIONAL TEXTILE GROUP, INC. AND SUBSIDIARY COMPANIES Consolidated Balance Sheets (Dollar amounts in thousands, except per share data) June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $723 and $1,096, respectively 83,744 73,250 Sundry notes and receivables 10,237 8,834 Inventories 115,421 140,079 Deferred income taxes 1,759 1,771 Prepaid expenses 4,104 3,770 Assets held for sale 122 307 Other current assets 1,086 1,063 Total current assets 218,996 233,061 Investments in and advances to unconsolidated affiliates 347 652 Property, plant and equipment, net 147,460 193,185 Intangibles and deferred charges, net 2,610 2,944 Goodwill 2,740 2,740 Income taxes receivable 269 263 Deferred income taxes 1,989 1,892 Other assets 1,237 1,363 Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Current portion of bank debt and other long-term obligations $ $ Callable long-term debt classified as current 53,322 65,552 Short-term borrowings 39,384 54,451 Accounts payable 52,159 51,325 Sundry payables and accrued liabilities 28,926 30,339 Income taxes payable 4,227 3,773 Deferred income taxes 3,667 3,225 Total current liabilities 225,105 236,879 Bank debt and other long-term obligations, net of current maturities 89,704 113,697 Senior subordinated notes - related party 136,547 128,626 Unsecured subordinated notes - related party 111,193 101,920 Income taxes payable 1,721 1,681 Deferred income taxes 2,192 2,124 Other liabilities 25,716 26,696 Total liabilities 592,178 611,623 Commitments and contingencies Stockholders' deficit: International Textile Group, Inc. stockholders' deficit: Series A convertible preferred stock (par value $0.01 per share; 13,000,000 and 12,000,000 shares authorized; 12,039,740 and 11,595,895 shares issued and outstanding; andaggregate liquidation value of $300,994 and $289,897 at June 30, 2012 and December 31, 2011, respectively) 300,994 289,897 Common stock (par value $0.01 per share; 150,000,000 shares authorized; 17,468,327 shares issued and outstanding at June 30, 2012 and December 31, 2011) 175 175 Capital in excess of par value 49,391 60,488 Common stock held in treasury, 40,322 shares at cost ) ) Accumulated deficit ) ) Accumulated other comprehensive loss, net of taxes ) ) Total International Textile Group, Inc. stockholders’ deficit ) ) Noncontrolling interests 42 ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying Notes to Consolidated Financial Statements (unaudited) -4- INTERNATIONAL TEXTILE GROUP,INC. AND SUBSIDIARY COMPANIES Consolidated Statements of Operations (Amounts in thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (As recast) (As recast) Net sales $ Cost of goods sold Gross profit Selling and administrative expenses Provision for (recovery of) bad debts ) 88 ) Other operating income - net ) Restructuring charges - 14 Income (loss) from operations ) Non-operating other income (expense): Interest income 14 42 Interest expense - related party ) Interest expense - third party ) Other income (expense) - net ) Total non-operating other income (expense) - net ) Loss from continuing operations before income taxes and equity in income (losses) of unconsolidated affiliates ) Income tax expense ) Equity in income (losses) of unconsolidated affiliates 19 78 ) 54 Loss from continuing operations ) Discontinued operations, net of taxes: Loss from discontinued operations ) Loss on deconsolidation of subsidiary ) - ) - Gain (loss) on disposal - ) - Loss from discontinued operations ) Net loss ) Less: net loss attributable to noncontrolling interests ) Net loss attributable to International Textile Group, Inc. $ ) $ ) $ ) $ ) Net loss attributable to International Textile Group, Inc. $ ) $ ) $ ) $ ) Accrued preferred stock dividends ) Net loss attributable to common stock of International Textile Group, Inc. $ ) $ ) $ ) $ ) Net loss per share attributable to common stock of International Textile Group, Inc., basic: Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations ) $ ) $ ) $ ) $ ) Net loss per share attributable to common stock of International Textile Group, Inc., diluted: Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations ) $ ) $ ) $ ) $ ) Weighted average number of shares outstanding - basic Weighted average number of shares outstanding - diluted See accompanying Notes to Consolidated Financial Statements (unaudited) -5- INTERNATIONAL TEXTILE GROUP,INC. AND SUBSIDIARY COMPANIES Consolidated Statements of Comprehensive Operations (Amounts in thousands) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income, net of taxes: Amortization of unrecognized net losses included in periodic benefit cost Net comprehensive loss ) Less: net comprehensive loss attributable to noncontrolling interests ) Net comprehensive loss attributable to International Textile Group, Inc. $ ) $ ) $ ) $ ) See accompanying Notes to Consolidated Financial Statements (unaudited) -6- INTERNATIONAL TEXTILE GROUP, INC. AND SUBSIDIARY COMPANIES Consolidated Statements of Cash Flows (Amounts in thousands) (Unaudited) Six Months Ended June 30, OPERATIONS Net loss $ ) $ ) Adjustments to reconcile net loss to cash provided by (used in) operations: Loss on deconsolidation of subsidiary - Gain on disposal of discontinued operations - ) Provision for (recovery of) bad debts ) Depreciation and amortization of property, plant and equipment Amortization of deferred financing costs Deferred income taxes Equity in (income) losses of unconsolidated affiliates ) Gain on sale of assets ) ) Noncash interest expense Foreign currency exchange losses Contributions to pension benefit plan ) ) Payment of interest on payment-in-kind notes - ) Change in operating assets and liabilities: Accounts receivable ) ) Inventories ) Other current assets ) ) Accounts payable and accrued liabilities Income taxes payable ) Other Net cash provided by (used in) operating activities ) INVESTING Capital expenditures ) ) Investments in and advances to unconsolidated affiliates ) - Effect on cash from deconsolidation of subsidiary ) - Proceeds from sale of property, plant and equipment Proceeds from sale of other assets, net - Net cash provided by (used in) investing activities ) FINANCING Proceeds from issuance of term loans - Repayment of term loans ) ) Net borrowings under revolver loans Repayment of revolving loan facility at maturity - ) Net proceeds from (repayments of) short-term borrowings ) Payment of financing fees ) ) Repayment of capital lease obligations ) ) Proceeds from issuance of senior subordinated notes - related party - Payment of principal on payment-in-kind notes - ) Decrease in checks issued in excess of deposits - ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash payments of income taxes, net $ $ Cash payments for interest $ $ Noncash investing and financing activities: Accrued preferred stock dividends $ $ Issuance of note receivable for sale of assets $
